           Case 1:19-cv-03816-SDG Document 19 Filed 04/30/20 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

    RICKY R. FRANKLIN,
          Plaintiff,
                                                           Civil Action No.
                         v.
                                                          1:19-cv-03816-SDG
    WELLCARE HEALTH PLANS, INC.,
          Defendant.

                                     ORDER

         On April 22, 2020, this Court entered an Order on a frivolity review of

Plaintiff’s Complaint pursuant to 28 U.S.C. § 1915(e)(2) [ECF 17]. The Court

concluded that Plaintiff’s Complaint was not frivolous and, among other things,

directed the Clerk of Court to provide Plaintiff with certain forms so that service

on Defendant can be perfected.1 Plaintiff promptly completed those forms and

returned them to the Clerk as ordered.2 However, the proposed summons

submitted by Plaintiff does not contain the correct name of the defendant. The

summons shows the defendant as “Wellcare Health Inc.” On the other hand, the

Complaint names “Wellcare Health Plans Inc.” as Defendant.




1     Id. at 7.
2     ECF 18; Apr. 29, 2020 D.E.
       Case 1:19-cv-03816-SDG Document 19 Filed 04/30/20 Page 2 of 3




      Accordingly, within 14 days after entry of this Order, Plaintiff is directed to

either (1) file a motion to substitute “Wellcare Health Inc.” for Defendant

“Wellcare Health Plans Inc.” or (2) resubmit the USM 285 form and summons to

the Clerk with “Wellcare Health Plans Inc.” as the named Defendant. The Clerk is

DIRECTED to send Plaintiff copies of the USM 285 form and summons for

completion.

      (1) In the event Plaintiff proceeds by motion to substitute, the Court will

provide further direction in any Order ruling on that motion. (2) In the event

Plaintiff resubmits corrected forms to the Clerk, the Clerk is DIRECTED to

prepare a service waiver package for Defendant. The service waiver package must

include two Notices of Lawsuit and Request for Waiver of Service of Summons

(prepared by the Clerk), two Waiver of Service of Summons forms (prepared by

the Clerk), an envelope addressed to the Clerk of Court with adequate first class

postage for Defendant’s use in returning the waiver form, one copy of the

Complaint, one copy of the initial disclosures form, and one copy of this Order.

The Clerk shall retain the USM 285 form and the summons.

      Upon completion of the service waiver package, the Clerk is DIRECTED to

complete the lower portion of the Notice of Lawsuit and Request for Waiver form

and to mail the service waiver package to Defendant. Defendant has a duty to
        Case 1:19-cv-03816-SDG Document 19 Filed 04/30/20 Page 3 of 3




avoid unnecessary costs of serving the summons. If Defendant fails to comply with

the request for waiver of service, Defendant must bear the costs of personal service

unless good cause can be shown for failure to return the Waiver of Service form.

      In the event Defendant does not return the Waiver of Service form to the

Clerk of Court within thirty-five days after the date the service waiver package

was mailed, the Clerk is DIRECTED to prepare and transmit to the U.S. Marshals

Service a service package. The service package must include the USM 285 form,

the summons, and one copy of the Complaint. Upon receipt of the service package,

the U.S. Marshals Service is DIRECTED to personally serve Defendant. The

executed waiver form or the completed USM 285 form shall be filed with the Clerk.

      The Clerk is further DIRECTED to resubmit this action to the undersigned

in 14 days.

      SO ORDERED this the 30th day of April 2020.




                                                     Steven D. Grimberg
                                               United States District Court Judge
